Citation Nr: 0513177	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.  Service in Vietnam is indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, in part, denied a rating in 
excess of 20 percent for diabetes mellitus.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in March 2004.  

Other matter

The May 2002 rating decision also assigned separate 
disability ratings for complications of diabetes to include 
peripheral neuropathy of both upper and lower extremities, 
hypertension, and coronary artery disease.  The veteran did 
not initiate an appeal of that determination with regard to 
the disability ratings assigned therein.  Therefore, those 
issues are not before the Board at this time.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
 

FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and a restricted diet, but there 
is no medical evidence that the disability necessitates the 
regulation of the veteran's activities.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's diabetes mellitus so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).  

2.  The criteria for referral for consideration of the 
veteran's diabetes mellitus on an extraschedular basis have 
not been met. 38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher disability rating for his service-
connected diabetes mellitus.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2003 Statement of the Case (SOC) and the 
January 2005 Supplemental Statement of the Case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in April 
2004, with a copy to his accredited representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter advised the veteran that in order to 
establish entitlement to an increased rating for his service-
connected disability, the evidence must show that the 
condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the AMC informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 2, 2004 letter, page 7.  In 
addition, the letter advised the veteran that VA will make 
reasonable efforts to get "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 VCAA letter advised the veteran 
to give VA enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 2, 2004 letter, page 2.  

The Board therefore finds that the April 2004 letter, the 
June 2003 SOC, and the January 2005 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the April 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.  

The fact that the veteran's claim was readjudicated in the 
January 2005 SSOC, prior to the expiration of the one-year 
period, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. 
§  ____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of this claim by 
rating decision in May 2002.  The Board notes, however, that 
the claim was readjudicated and a SSOC was provided to the 
veteran in January 2005 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In correspondence dated and 
received in February 2005, the veteran stated that he wished 
to waive the 60 day waiting period on the SSOC, so that his 
case could be forwarded immediately to the Board.  The 
veteran's representative provided additional written argument 
on his behalf in February 2005 and March 2005.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown , 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA treatment records, a private physician's 
statement, and reports of VA examinations, which will be 
described below.  There is no indication that there currently 
exists any evidence which has a bearing on this case which 
has not been obtained.  The veteran and his representative 
have not identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  In his 
substantive appeal (VA Form 9), received in July 2003, the 
veteran specifically declined the opportunity to testify at a 
personal hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Specific schedular criteria

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

Factual background

In an October 2001 rating decision, service connection was 
granted for diabetes mellitus, evaluated as 20 percent 
disabling.  The award was based on the Agent Orange 
presumptions stemming from the veteran's Vietnam service, see 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 and 3.309, as well as 
evidence from a July 2001 VA examination showing that the 
veteran took 10 units of NPH insulin twice daily for 
diabetes.  He was on a low-fat, low-sugar diet, and denied 
being in the hospital for ketoacidosis or hypoglycemia.  

On VA examination in January 2002, the veteran reported 
having swelling of his feet and legs in the evening.  He did 
not notice it on his days off from work.  He also reported 
increased swelling on standing or walking.  Rest does not 
seem to help.  He stated that he did his blood sugars at home 
at one to three times a week depending on if he felt that his 
blood sugars might be low or high.  They ranged from 60 to 
200 with the average being 120 to 140.  He denied being 
hospitalized for ketoacidosis or hypoglycemia.  He denied 
having restrictions of his activities other than overhead 
activity due to his arms giving out and tingling.  He saw his 
primary caregiver approximately every six months.  The 
diagnosis was diabetes, type II.  

VA treatment reports dated from April 2003 to December 2004 
reflect continued treatment for diabetes mellitus.  The 
records show that the veteran saw his care provider about 
every six months.  In November 2004, his insulin was 
increased from 16 to 20 units due to the elevated blood 
sugars at home reported to be around 260.  It was noted that 
he exercised regularly as tolerated.  A December 2004 record 
noted that the veteran worked on his farm.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with diabetes.  Diagnostic 
Code 7913 deals specifically with diabetes.  The Board can 
identify no other diagnostic code that is as appropriate and 
the veteran has not identified one.  Accordingly, the Board 
will evaluate the veteran's diabetes under Diagnostic Code 
7913.

Schedular rating

Diagnostic Code 7913 stipulates that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

As was alluded to in the Introduction, in its rating decision 
of May 2002 the RO, pursuant to Note (1), assigned separate 
disability ratings for complications of diabetes.  These 
include peripheral neuropathy of the right upper extremity 
(10%), peripheral neuropathy of the left upper extremity 
(10%), peripheral neuropathy of the right lower extremity 
(20%), peripheral neuropathy of the left lower extremity 
(20%), hypertension (10%), and coronary artery disease (10%).  
These disabilities will not be considered in evaluating the 
service-connected diabetes mellitus.  
See 38 C.F.R. § 4.14 [evaluation of the same disability under 
various diagnoses is to be avoided].  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could 
be authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  

Although the record reflects that the veteran is required to 
take daily insulin injections and is on a restricted diet, 
the evidence does not show that he requires "regulation of 
activities," defined in Diagnostic Code 7913 as "avoidance of 
strenuous occupational and recreational activities."  In 
fact, at the time of the January 2002 VA examination, the 
veteran denied having any restrictions of his activities 
other than overhead activity due to his arms giving out and 
tingling.  [As noted above, service connection is already in 
effect for peripheral neuropathy of the upper extremities as 
a complication of diabetes mellitus.]  The record reflects 
that the veteran exercises and works on his farm.  There is 
no evidence that the veteran's activities are restricted 
because of his diabetes mellitus.  
 
Since all three requirements for a 40 percent rating are not 
met, the statutory requirements are not met or nearly 
approximated, and a higher disability rating is not 
warranted.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  The Board observes 
in passing that the even more stringent requirements for 
disability ratings in excess of 40 percent are obviously also 
not met.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the June 2003 Statement of the Case, the RO specifically 
determined that "the veteran's service-connected condition 
does not warrant referral for extra-schedular 
consideration." The Board will therefore address the 
possibility of the assignment of an extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. The record does not show any 
periods of hospitalization for treatment of the veteran's 
service-connected diabetes.  There is no evidence of an 
unusual clinical picture.

There is also no evidence of marked interference with 
employment due to the diabetes mellitus.  Any interference 
with employment is adequately reflected in the current 20 
percent evaluation assigned.  As the Board has noted above, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, as discussed elsewhere 
in this decision, numerous complications of the veteran's 
service-connected diabetes mellitus have been assigned 
separate disability ratings.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected diabetes 
mellitus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003). Accordingly, referral of this case for consideration 
of an extraschedular evaluation is not warranted.

Conclusion

For reasons and bases expressed above the Board has 
determined that a disability rating in excess of the 
currently assigned 20 percent is not warranted for the 
veteran's service-connected diabetes mellitus.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 


ORDER

Entitlement to an increased disability rating for diabetes 
mellitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


